DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (US PG Pub. 20170082912) in view of Takano (US PG Pub. 20170153538).
Regarding claim 1, Wakabayashi discloses an illuminator (light source device 1 of fig. 3) comprising: 
a first light emitter (light source 1a of fig. 3 and shown below in the examiners illustration of fig. 3) that outputs first light that belongs to a first wavelength band (para. 0044; Light source 1a includes a blue laser diode (LD) for outputting blue light having a peak wavelength in a blue wavelength region); 
a first parallelizer (collimator lens 1b of fig. 3 and shown below in the examiners illustration of fig. 3) that parallelizes the first light outputted from the first light emitter (illustrated in fig. 3); 

    PNG
    media_image1.png
    679
    574
    media_image1.png
    Greyscale

a wavelength converter (phosphor unit 1l of fig. 3) that includes a wavelength conversion layer (illustrated in fig. 4; phosphor wheel has yellow phosphor region 10Y, green phosphor region 10G); 
an optical element (dichroic mirror 1h of fig. 3) that reflects one of light that belongs to the first wavelength band and light that belongs to the second wavelength band and transmits another of the light that belongs to the first wavelength band and the light that belongs to the second wavelength band (para. 0049; Dichroic mirror 1h has, with respect to light that is made incident as the S-polarized light, the characteristics in which light whose wavelength is equal to or longer than a first wavelength that is longer than that (wavelength of blue light) of light source 1a is transmitted and in which light whose wavelength is shorter than the first wavelength is reflected); 
a first focusing system (collimator lenses 1c and 1d of fig. 3) that is provided between the first parallelizer (1b) and the optical element (1h) and has positive power (illustrated in fig. 3 the light is converged; therefore, it is of positive power); 
a diffuser (diffusion plate 1g of fig. 3) that is provided between the first focusing system (1c and 1d) and the optical element (1h) and diffuses the first light that exits out of the first focusing system (para. 0047; blue light emitted from lenses 1c to 1e enters dichroic mirror 1h via polarized light separating element 1f. Diffusion plate 1g is disposed on an optical path between polarized light separating element 1f and dichroic mirror 1h. Diffusion plate 1g diffuses the blue light from polarized light separating element 1f); and 
a second focusing system (lenses 1i and 1k of fig. 3) that is provided between the optical element (1h) and the wavelength converter (1l) and has positive power (illustrated in fig. 3 the light is converged; therefore, it is of positive power).
Wakabayashi fails to teach wherein having a first surface on which the first light is incident and a second surface different from the first surface and converts the first light into second light that belongs to a second wavelength band different from the first wavelength band and the focusing system has a focal point located between a principal point of the second focusing system and the second surface of the wavelength conversion layer.
Takano discloses an illumination system for a projector wherein having a first surface (shown below in the examiners illustration of fig. 3B) on which the first light is incident and a second surface (shown below in the examiners illustration of fig. 3B) different from the first surface and converts the first light into second light that belongs to a second wavelength band different from the first wavelength band (para. 0056; wavelength band of the fluorescence (emission) by the fluorescent-body layer 27D2 may be, for example, the wavelength band of yellow, blue, green, or red. In the first embodiment, an example is described in which fluorescence (emission) has the wavelength band of yellow) and the focusing system (26) has a focal point located between a principal point of the second focusing system and the second surface of the wavelength conversion layer (para. 0072; a focal point of light incident on the second optical system 26 is formed on a side of the second optical system 26 (near side) with respect to the incidence surface of the fluorescent-body wheel 27. Consequently, a spot shape is faded and uniformized, thereby obtaining a large-size and uniform image; and the light condensing density at the fluorescent-body wheel 27 is decreased, thereby increasing light conversion efficiency.).

    PNG
    media_image2.png
    453
    522
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Wakabayashi with the condensing lenses of Takano in order to increase light conversion efficiency (Takano; para. 0072).
Regarding claim 2, Wakabayashi discloses further comprising: a second light emitter (shown above in the examiners illustration of fig. 3) that outputs third light that belongs to the first wavelength band (the light source emitters of 1a emit the same wavelength; para. 0044); and a second parallelizer (shown above in the examiners illustration of fig. 3) that parallelizes the third light outputted from the second light emitter, wherein the third light that exits out of the second parallelizer enters the first focusing system (illustrated in fig. 3).

Regarding claim 5, Wakabayashi discloses wherein the optical element (1h) is provided in a position where the optical element intersects an optical axis of the wavelength converter (illustrated in fig. 3).

Regarding claim 7, Wakabayashi discloses a light modulator (DMD 2f of fig. 9) that modulates light from the illuminator (light source device 1 of fig. 9) in accordance with image information; and a projection optical apparatus (Projection optical system 3 of fig. 9) that projects the light modulated by the light modulator (para. 0094; Projection optical system 3 magnifies and projects the image formed by display element 2f on a projection surface. Any projection surface such as a screen or a wall can be used as long as the image can be projected thereon.).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (US PG Pub. 20170082912) and Takano et al. (US PG Pub. 20200301260) as applied to claim 1 above, and further in view of Akiyama (US PG Pub. 20140268063).
Regarding claim 5, Wakabayashi as modified by Takano discloses an illumination system for a projector comprising blue laser diodes (1a) and wavelength conversion device (1l).
Wakabayashi as modified by Takano fails to teach wherein the wavelength converter includes a wavelength conversion layer that converts the first light into the second light, a reflection layer provided at a first surface of the wavelength conversion layer, and a structural element provided at a second surface of the wavelength conversion layer.
Akiyama discloses light source for a projector wherein the wavelength converter (fluorescence light emitting element 28 of fig. 2) includes a wavelength conversion layer (phosphor layer 32 of figs. 3A-3C) that converts the first light into the second light (para. 0045; excitation light (blue light) emitted from the semiconductor laser with fluorescence light (yellow light) produced when the excitation light excites a phosphor), a reflection layer (reflector 32a of figs. 3A-3C) provided at a first surface of the wavelength conversion layer (illustrated in figs. 3A-3C), and a structural element provided at a second surface of the wavelength conversion layer (para. 0080; A reflection enhancement layer (not shown) may further be provided on a surface of the first reflector 32a, specifically, the surface thereof on which the excitation light BLc is incident. In this case, the proportion of the light BLc1 reflected off the first reflector 32a can be increased.).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Wakabayashi and Takano with the surface reflector of Akiyama so that high color temperature can be efficiently produced (Akiyama; para. 0094).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 was found to be allowable because the illuminator satisfies Expression (1) below, L< F (1) where F is a focal length of the first focusing system, and L is a distance from a principal point of the first focusing system to a light incident point where the first light is incident on the optical element.

Claim 4 was found to be allowable because the illuminator satisfies Expression 
the illuminator satisfies Expression (2) below
    PNG
    media_image3.png
    18
    332
    media_image3.png
    Greyscale
 below, where F is a focal length of the first focusing system, H is a distance from an optical axis to an outermost light ray of the first light that enters the first focusing system, and a (rad) is an angle of diffusion achieved by the diffuser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	31 October 2022

/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882